Citation Nr: 0002538	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-48 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sanford S. Finder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.

As a preliminary matter, the Board notes that this matter was 
previously denied in a December 1992 BVA decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), which vacated the Board's December 1992 
decision, and remanded the case back to the BVA for action 
consistent with its Memorandum Decision.  [citation redacted].
The Court noted 
that both the Board and the RO found the veteran's claims to 
be well grounded and denied them on the merits.  The Court 
found that the veteran had not submitted a well grounded 
claim and vacated the Board's decision.  Pursuant to the 
Court's decision, in March 1994, the Board remanded the case 
to the RO for further development.  This case was returned to 
the Board and remanded in October 1997, to schedule a hearing 
before a Member of the Board, and again in November 1998 for 
development which included obtaining additional medical 
records.  The appeal is now back before the Board for 
disposition.  



FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current back disorder and an 
incident of the veteran's active military service.

2.  There is no competent medical evidence of record of a 
current psychiatric disorder, to include PTSD, which is 
related to an incident of the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a back disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in the November 
1998 BVA remand, the RO was directed to obtain additional 
private medical records and Social Security Administration 
(SSA) records.  The Board has reviewed the file, and notes 
that in January 1999, a letter was received from SSA which 
indicates that the veteran was denied disability insurance 
benefits and income benefits in the mid-1980's, and that all 
records associated with those denied claims had since been 
destroyed.  The Board further notes that the RO appears to 
have obtained the requested private medical records.  In 
short, the Board finds that the requests in the November 1998 
BVA remand have been satisfied, and the case is ready for 
appellate review. 

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted that a person who submits a claim 
for VA benefits has the initial burden of presenting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  The elements of a well-grounded claim include 
"medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Epps v. Gober, 
126 F. 3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Acquired Psychiatric Disorder, to include PTSD

In the present appeal, the record reveals that in April 1990, 
the veteran submitted a claim for service connection for a 
"nervous condition, which [he felt] should be rated as 
PTSD."

Initially, the Board notes that the requirements for 
establishing a well-grounded claim for service connection for 
PTSD differ slightly from other disabilities.  A claim for 
service connection for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted). 

In the present case, the Board finds that the record is 
devoid of a diagnosis of PTSD.  Without a diagnosis of PTSD, 
the veteran cannot establish a well-grounded claim for PTSD.  
See Cohen, supra.  In terms of the claim for service 
connection for a psychiatric disorder, the Board also finds 
that for the following reasons and bases, the veteran's claim 
must fail as not well-grounded.  

The veteran's service medical records are negative for any 
complaints, treatment, or symptoms related to a psychiatric 
disorder.  Reviewing post-service records, there is no 
medical evidence of any psychiatric complaints or findings, 
including a psychosis, within one year of the veteran's 
discharge from service in December 1946.  Since the evidence 
does not show that a psychosis was manifest within one year 
of discharge from service, the statutory presumption cannot 
be used to establish a nexus to service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence following service separation reveals 
that in July 1965, the veteran underwent a VA psychiatric 
examination for insurance purposes.  The examiner indicated 
that there was no evidence of any affective disorders or 
psychosis, and the veteran denied hallucinations, delusions, 
paranoid trends, ideas of reference, phobias or compulsive 
obsessive traits.  The mood was described as one of 
depression but the veteran denied any suicidal ideation.  The 
veteran's affect was appropriate, and the diagnosis revealed 
no neuropsychiatric condition.

In a May 1990 VA examination, the veteran reported that in 
1985 he had a psychiatric problem when his wife had a nervous 
breakdown.  He indicated that he did not know whether he saw 
a psychiatrist, psychologist, or therapist at that time.  He 
also indicated that he was hearing voices at that time, but 
was never given any medication.  The veteran further reported 
that he was sexually molested by a chaplain while he was in 
service. The examiner opined that there did not appear to be 
an Axis I diagnosis, and the Axis II diagnosis was 
narcissistic personality traits. 

In July 1990, the veteran submitted a statement to the RO in 
which he indicated that he had been sexually molested during 
basic training in service.  In an April 1991 hearing at the 
RO, the veteran elaborated on the foregoing incident, and 
stated that he never mentioned it to anyone in service, and 
never received psychiatric treatment for the incident.  He 
stated that he presently had hallucinations, and difficulty 
sleeping.  

In August 1996, the veteran underwent a VA psychiatric 
examination and was described as alert and oriented, and he 
displayed no signs or symptoms of psychosis.  The veteran was 
extremely angry and hostile.  The examiner's diagnosis was as 
follows:  Axis I, rule out major depressive disorder, 
chronic, rule out alcohol dependence and addiction, chronic; 
Axis II, mixed personality disorder, very severe, chronic.

Other than the foregoing, there is no other medical evidence 
of record that documents a psychiatric disorder.  In a July 
1998 hearing before the undersigned Member of the Board, the 
veteran initially indicated that he first experienced PTSD in 
1978, in conjunction with back pain.  However, later in the 
hearing he indicated that he had been sexually assaulted in 
basic training, and that he first sought treatment for a 
psychiatric disorder in 1984, at a time when his wife was 
hospitalized for a nervous breakdown.  

After reviewing the evidence of record, the Board is unable 
to find that the veteran's claim is well-grounded.  The 
record is negative for any competent medical evidence of a 
current diagnosis of an acquired psychiatric disorder to 
include PTSD.  The Board acknowledges the diagnosis of 
narcissistic personality traits and a mixed personality 
disorder, but VA laws and regulations do not provide for 
service connection for such a disorder.  38 C.F.R. 
§ 3.303(c).  In addition, for purposes of argument, even 
assuming for the moment, but not conceding, that a diagnosis 
of rule out major depressive disorder was evidence of an 
actual psychiatric disorder, the veteran's claim is still not 
well grounded as it has not been linked by competent medical 
evidence to service.

In sum, what is lacking in the present case to well-ground 
the veteran's claim is competent medical evidence of a 
current psychiatric disorder, as well as competent medical 
evidence of a link or nexus between any current psychiatric 
disorder and the veteran's military service.  Without such 
medical evidence, the claim is simply not well-grounded.  See 
Epps, 126 F.3d at 1468.  The Board stresses that it is unable 
to substitute its own medical judgment for that of trained 
medical personnel.  Further, the veteran, while no doubt 
sincere, is not competent as a layperson to render opinions 
as to a medical disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (laypersons are not competent to offer 
medical opinions); see also Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical [etiology] cannot constitute evidence 
to render a claim well grounded under section 5107(a)). 

The Board acknowledges the various statements of record by 
the veteran that he was sexually assaulted during military 
service, but that he had never reported the incident.  The 
veteran appears to attribute his mental state to such 
incident.  The Board notes that in Patton v. West, 12 Vet. 
App. 272 (1999), the Court indicated that the VA must follow 
the evidentiary procedures for PTSD claims based on personal 
assault that were established in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996).  
However, as noted above, besides the veteran's contentions, 
the record does not include any medical references to PTSD.  
Moreover, as the claim for service connection for psychiatric 
disability is not well-grounded, any duty to develop the 
record in response to the veteran's report of an in-service 
sexual assault does not arise.  Morton v. West, 12 Vet. App. 
477 (1999).  In short, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for an acquired psychiatric disorder, to include PTSD, and 
the claim is denied.  

II.  Back

The veteran's service medical records are negative for any 
complaints of or treatment for a back injury.  Nevertheless, 
the Board acknowledges the veteran's statements and testimony 
of record that he injured his back during service while 
exercising. 

A review of the post-service medical evidence reveals that in 
November 1962, the veteran was admitted to the Western 
Pennsylvania Hospital with complaints of back pain and 
numbness in the left leg.  The veteran noted that he had been 
in a car accident three years earlier, for which he had 
undergone surgery.  The examination revealed 
spondylolisthesis, Grade I.  

In an August 1963 VA examination report, the veteran was 
noted to have complaints of pain in his back.  The diagnosis 
was spondylothesis, L-5-S1, with narrowing of L5-S1 spine.  
He was also diagnosed with scoliosis of the lumbar spine.  In 
a March 1964 VA examination, the veteran was diagnosed with 
"spondylolesthesis with disc compression aggravated by 
civilian accident 1960 post-operative moderately 
symptomatic."  The veteran reported that in 1960, he was in 
a car accident and he sustained back injuries.

A February 1964 private medical statement from Wm. C. Wycoff, 
M.D., indicates that the veteran had been his patient over 
the past three years.  He stated that the veteran had 
spondylolisthesis that became very symptomatic following an 
automobile accident, for which a laminectomy was performed.  

In an April 1969 VA examination, the veteran continued to 
complain of pain and aching of the lower back.  As in the 
March 1964 VA examination, there was no evidence of disease 
or injury to the central nervous system or peripheral nerves, 
and the veteran was again diagnosed with spondylolisthesis, 
with disc compression.

A June 1988 private medical report from Mitchell Orthopedic 
Associates indicates that the veteran was examined for 
complaints of back pain associated with a 1985 fall in a drug 
store.  The veteran also reported the 1960 automobile 
accident, for which he had spinal surgery.  It does not 
appear that the veteran reported sustaining an in-service 
injury to his back.  He was diagnosed with post-traumatic 
spondylolisthesis with associated x-ray changes.

In an April 1991 hearing at the RO, the veteran stated that 
during service, he was "doing exercises and hanging by his 
feet doing sit-ups."  He stated that he "slipped off and 
there was a 2x4 in the door way ... and [his] lower back came 
down and [he] landed on the lower part of his spine."  He 
indicated that he went to a pharmacy, which prescribed 
medication.  He stated that he believed that the incident was 
in his medical records.  The veteran further stated that 
approximately a year after service separation, he sought 
treatment for his back, but those doctors were now deceased.  

A July 1994 private medical record from the Three Rivers 
Rehabilitation, Inc., indicated that the veteran was referred 
for evaluation and treatment of acute cervical, thoracic, and 
lumbosacral strain.  The veteran reported that he was 
recently involved in a motor vehicle accident, which 
exacerbated his low back pain.  He also reported a history of 
fracturing his back in the military, when he fell on a 2x4.  
A January 1995 record from that same clinic indicates that 
the veteran had been involved in another automobile accident 
in November 1994, in which he sustained back injuries.  He 
further reported that he broke his back in the military in 
1945.  The diagnosis was acute cervical, thoracic, and lumbar 
strain due to the motor vehicle accident in November 1994.

An October 1996 private medical record from William W. Frost, 
Jr., M.D., indicated that the veteran had low back pain from 
a previous injury, and the injuries in the previous auto 
accident were very severe.  A December 1996 private medical 
statement from Dr. Frost, indicates that the veteran had 
endured back problems "since fracturing his spine while he 
was in active service."  Dr. Frost opined that "[t]hese 
problems and the pain that never goes away and all the 
associated side effects are felt to be directly related to 
this service connected injury and this disability still 
exists and needs treatment."

In an October 1997 statement from Dr. Frost, he indicated 
that the veteran "presents with a significant low back 
dysfunction which he relates to injuries sustained while in 
the military service in the mid-40s."

A June 1998 private outpatient treatment record from David 
Light, DC, indicates that the veteran "broke his back in the 
military."  The veteran also had spine surgery in the 
sixties, and was in three car accidents, one of which was 
almost fatal.  A June 1999 statement from Dr. Light indicates 
that he was the veteran's therapist for the past seven years, 
and that the veteran's "problem started due to a service 
accident and then gradually worsened over the last fifty 
years."

In the July 1998 hearing before the undersigned Member of the 
Board, the veteran stated that when he first was stationed in 
Tokyo he injured his back while doing sit-ups.  Specifically, 
he stated that he was hanging by his feet in a doorway, when 
one of his boots slipped off and hit him in the "small of 
his spine."  The veteran stated that he went to the sick bay 
the next day, and then just took Empirin on his own.  He 
indicated that he had no other treatment for his back during 
service, and that he remained in service for an additional 
ten months following the injury.  The veteran further 
testified that he was involved in car accidents in 1956, 
1985, and 1994.  At the hearing, the veteran submitted 
additional evidence including a letter from his son, who 
stated that as long as he could remember, his father (the 
veteran) had complained of back pain.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above; however, the Board finds that the veteran's 
claim must fail as not well-grounded.  Initially, the Board 
notes that although there is no documentary evidence of 
record of the claimed in-service back injury, the Board will 
presume the truthfulness of the veteran's contentions that he 
injured his back while exercising during service, for the 
purpose of determining whether his claim is well-grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Furthermore, the Board finds that the veteran has presented 
clear evidence of a current back disorder.  However, the 
missing element for service connection in this appeal is 
competent medical evidence of a nexus, or causal link, 
between the veteran's claimed in-service back injury and his 
present back disorder.  See Epps, 126 F. 3d at 1468. 

In that regard, the Board acknowledges the many occasions, 
described earlier in this decision, in which the veteran 
reported to treating physicians that he injured his back 
during military service.  In fact, the veteran reported that 
he had "fractured" and "broke" his back in service.  
Several of the treating physicians appear to have recorded 
the veteran's contentions of an in-service back injury, and 
the June 1999 statement from Dr. Light indicates that the 
veteran's "problem started due to a service accident and 
then gradually worsened over the last fifty years."  
However, there is no medical opinion of record, other than 
that which merely recites the veteran's reported history, 
that specifically provides a medical nexus between the 
veteran's claimed in-service back injury and his current back 
disorder.  In fact, there is substantial medical evidence 
that the veteran has been involved in several car accidents 
since the 1960s, which have caused back problems.  Moreover, 
the Board emphasizes that any statements from physicians 
based solely on the veteran's report of his own history that 
he injured his back in service, without any additional 
medical comments or clinical findings, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional).  

The Board points out that despite the veteran's contentions 
that his current back disorder is related to an in-service 
injury, as the veteran does not appear to have any medical 
expertise or training, he is not competent to comment on the 
etiology of his back disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
offer medical opinions); see also Grottveit, 5 Vet. App. at 
93 (lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  In short, while there is current medical evidence 
of a back disorder, in the absence of competent medical 
evidence of a nexus between any current disorder and the 
veteran's active military service, the appeal must fail as 
not well grounded. 

III.  Conclusion

As the veteran has not presented evidence of well-grounded 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD, and a back disorder, the VA is 
under no further duty to assist the veteran in developing the 
facts pertinent to those claims.  See Epps, 126 F.3d at 1468 
("there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion, as well as the statement of 
the case and supplemental statements of the case, as 
sufficient to inform the veteran of any evidence necessary to 
present well-grounded claims for service connection for an 
acquired psychiatric disorder, to include PTSD, and for a 
back disorder.  See McKnight,131 F.3d at 1485; Robinette, 8 
Vet. App. at 77-78.  In that regard, competent medical 
evidence is needed that establishes a current diagnosis of 
the claimed disorders, as well as competent medical evidence 
of a nexus or link between a current disorder and an incident 
of the veteran's active military service.  For service 
connection for PTSD, there must be evidence of a current 
diagnosis of PTSD, that is based on verified in-service 
stressors.  


ORDER

In the absence of evidence of well-grounded claims, service 
connection for an acquired psychiatric disability, to include 
PTSD, and for a back disorder, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

